Citation Nr: 0639001	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  06-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs compensation 
benefits, other than health care benefits under Chapter 17, 
of Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 2001 to 
January 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal (VA Form 9), dated in August 2006, 
the appellant indicated that she desired a Board hearing 
before a Veterans Law Judge sitting at the RO.  It appears 
that the RO acknowledged the appellant's hearing request, as 
she was notified that she had been placed on the list of 
persons wishing to appear before the Travel Board.  However, 
such hearing has not been scheduled and, therefore, a remand 
is necessary in order to afford the appellant her requested 
Board hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for her 
requested Board hearing before a Veterans 
Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


